Stralem Fund FILED VIA EDGAR August 26, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stralem Fund File Nos. 811-01920; 002-34277 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting, Proxy Statement and form of Proxy, to be furnished to shareholders of the Stralem Equity Fund, a series of Stalem Fund, in connection with a Special Meeting of Shareholders scheduled to be held on or about October 24, 2011. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade Bridge Wade Bridge Secretary
